 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment (this “Amendment”) dated April 17, 2014 amends the Employment
Agreement, dated February 3, 2012 (the “Employment Agreement”), by and between
Synthetic Biologics, Inc. (the “Corporation”) and Jeffrey Riley (“Executive”).
Capitalized terms used herein without definition shall have the meanings
assigned in the Employment Agreement.

 

WHEREAS, Executive was retained under the Employment Agreement by the
Corporation to serve as its Chief Executive Officer; and

 

WHEREAS, in recognition of Executive’s extraordinary effort and performance, the
Corporation desires to amend the Employment Agreement to increase Executive’s
base salary as herein provided.

 

NOW THEREFORE, for the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to amend the Employment Agreement as
follows:

 

1. Section 3(a)(i) of the Employment Agreement is hereby amended by deleting the
amount of annual base salary therein provided and replacing it with “Three
Hundred Eighty Five Thousand Dollars ($385,000).

 

2. All other terms of the Employment Agreement shall remain in full force and
effect. The Employment Agreement, as amended by this Amendment, constitutes the
entire agreement between the parties with respect to the subject matter thereof.

 

3. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but both of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

  SYNTHETIC BIOLOGICS, INC.       By: /s/ C. Evan Ballantyne   Name: C. Evan
Ballantyne   Title: Chief Financial Officer       /s/ Jeffrey Riley   JEFFREY
RILEY

 



 

